Citation Nr: 1527398	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the issue on appeal, including VA treatment records considered by the RO.


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he incurred bilateral hearing loss from exposure to excessive noise during his military service, including high frequency pitches in his headset as part of his duties working with relay communication equipment.  He has indicated that, when he was working as an instructor, he would hold the headset to his left ear and adjust the frequencies on the equipment with his right hand, which may account for his current asymmetrical hearing loss.  He has also indicated that he has not been exposed to that level of noise outside of his service duties.  See, e.g., May 2015 Bd. Hrg. Tr. at 3, 5-10.

The service records show that the Veteran's military occupation specialty was radio relay and carrier instructor.  See, e.g., DD Form 214.  The January 1971 separation examination also shows nearly identical threshold shifts in all recorded values from 500 Hertz to 4000 Hertz in both ears, when compared to the March 1968 entrance examination showing normal hearing.  The RO did acknowledge in-service noise exposure in the May 2010 rating decision.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154 (West 2014).  In addition, the Veteran has a current diagnosis of bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385 (2014).  See, e.g., May 2010 VA examination.  Thus, the dispositive issue is whether there is a relationship between his current hearing loss and in-service noise exposure.

The post-service evidence shows that the Veteran was evaluated for his current asymmetrical hearing loss.  An MRI showed that there was no retrocochlear involvement.  See May 2011 VA treatment record.

A May 2010 VA examiner determined that the Veteran's hearing loss was not caused by or a result of his military service.  The examiner based this opinion in significant part on a finding that the Veteran had normal hearing at separation; however, the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the examiner did not address the documented in-service threshold shifts or the Veteran's contention that he did not experience similar post-service noise exposure.  Thus, the Board finds that the probative value of this opinion is lessened.

The Veteran's private treatment provider, Dr. T.D., provided an April 2013 opinion in support of the claim.  Dr. T.D. determined that the Veteran's hearing loss could have been related to his noise exposure in the military.  In so finding, he indicated that a constant radio headset in the ear over time will certainly lead to some known hearing loss that may progress over time; it is typically noticed as a high frequency loss, but can progress depending on the noise exposure.  The Board finds that this opinion linking the Veteran's specific in-service noise exposure to hearing loss is probative, as it based on an examination of the Veteran and is consistent with the record, including the competent and credible reports of the Veteran's noise exposure history.  In addition, Dr. T.D. considered the results of the Veteran's VA evaluation for potential retrocochlear involvement in providing this opinion.  See also Bd. Hrg. Tr. at 11 (Veteran indicating doctor had a copy of his records).

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss is related to his military service.  Resolving reasonable doubt in the favor of the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


